On the original hearing in this cause, it was ruled that the bill for sale for division could be maintained by a reversioner against a life tenant who was also a cotenant in reversion.
This ruling was not in harmony with the case of Fies v. Rosser, 162 Ala. 504, 50 So. 287, 136 Am. St. Rep. 57, which has been followed in the later cases of Letcher v. Allen,180 Ala. 254, 60 So. 828, and Jordan v. Walker, 77 So. 838.1
The court prefers to adhere to the rule declared in those cases, and the result is that the rehearing must be granted, and the judgment of the court below must be reversed, and a judgment here rendered sustaining the demurrer to the bill for want of equity.
Rehearing granted.
All concur.
1 201 Ala. 248.